DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling mechanism in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that the claims are replete with indefinite language.  Applicant’s cooperation is requested in corrected any indefinite language.  Non-limiting examples are listed below.
With regard to claim 1: Line 4, the limitation “the room” lacks sufficient antecedent basis.  Line 7, it’s unclear if the limitation “neighbouring tubular bodies” is referencing the previously recited multiplicity of tubular bodies. For the purpose of examination, the limitation is considered to be directed to --neighbouring tubular bodies of multiplicity of tubular bodies--.
With regard to claim 2: Lines 4 and 7, the term “similar” renders the claim indefinite. It’s unclear as to how both the internal and external cross section are similar to the claimed shaped (emphasis added).  Lines 5-6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
With regard to claim 3: Lines 1-2, the limitation “the individual spacer webs” lacks sufficient antecedent basis.
With regard to claim 4: Lines 7 and 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
With regard to claim 5: Line 2, it’s unclear if the limitation “a stand device” is referencing the previously recited stand device.  For the purpose of examination, the limitation is directed to --the stand device--.
With regard to claim 6: Line 2, the limitation “the floor support” lacks sufficient antecedent basis.
With regard to clam 7: Line 4,  the limitation “the tubular body” lacks sufficient antecedent basis. Lines 5-6, the limitation “said tubular body” lacks sufficient antecedent basis.
With regard to claim 8: Line 2, the limitation “the floor support” lacks sufficient antecedent basis.  Lines 2-3, it’s unclear if the limitation “at least two vertical stands” is referencing the previously recited vertical stands.
With regard to claim 9: Line 3, the limitation “the cavities” lacks sufficient antecedent basis. Line 8, it’s unclear if the limitation “at least two of the vertical stands” is referencing the previously recited at least two of the vertical stands. Line 15, it unclear if the limitation “a cavity of one of the tubular bodies” is referencing one of the previously recited cavities.   Lines 16 and 18, the limitation “the tubular body” lacks sufficient antecedent basis.  Lines 17-18, the limitation “the vertical stand” lacks sufficient antecedent basis.  Line 20, the limitation “the cavities” lacks sufficient antecedent basis.  Line 21, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Lines 23-24, the limitation “the at least one push-fitted vertical stand” lacks sufficient antecedent basis.
With regard to claim 10: Claim limitation “coupling mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides reference numerals for the coupling mechanism, but don’t disclose the specific structure in specification.  . Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With regard to claim 11:  Line 2, the limitation “the vertical stand” lacks sufficient antecedent basis,  Lines 2 and 5, the limitation “the cavity” lacks sufficient antecedent basis.  Lines 4-5, the limitation “the coupling mechanism of said vertical stand” lacks sufficient antecedent basis. Line 5, the limitation “the cavity” lacks sufficient antecedent basis.  Line 6, the limitation “said vertical stand” lacks sufficient antecedent basis. Lines 6-7, the limitation “the tubular body” lacks sufficient antecedent basis.  Line 7, the limitation “the vertical stand” lacks sufficient antecedent basis. Line 9, the limitation “the coupling mechanisms” lacks sufficient antecedent basis.  Line 10, the limitation “said clearance” lacks sufficient antecedent basis.
With regard to claim 12: Line 4, the limitation “the latter” lacks sufficient antecedent basis.  Line 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Lines 6-7, the limitation “the coupling mechanisms” lacks sufficient antecedent basis.  Line 7, the limitation “the vertical stands” lacks sufficient antecedent basis.
With regard to claim 13: Line 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
With regard to claim 14: Lines 4 and 6, the limitation “the vertical stands” lacks sufficient antecedent basis.
With regard to claim 15: Lines 1-2, it’s unclear if the limitation “a plurality of spacer webs” is referencing the previously recited spacer webs.  Lines 2-4, 7 and 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Line 3 , it’s unclear if the limitation “all spacer webs” is referencing the previously recited spacer webs.  Line 8, the limitation “the adjacent tubular bodies” lacks sufficient antecedent basis.
With regard to claim 16: The limitation “the… anchors” found lines 4-5, 6, and 12 lacks sufficient antecedent basis.  Lines 7 and 11, the phrase “is/are” is unclear as only one anchor has been recited and therefore it appears the phrase should be --is--. Line 8, the limitation “the cavities” lacks sufficient antecedent basis.  Lines 9-10, the limitation “the cavity” lacks sufficient antecedent basis.  Line 13, the phrase “bear/bears” is unclear as only one anchor has been recited and therefore it appears the phrase should be --bear--.
With regard to claim 17: Line 2,  the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Line 3, the scope of the limitation “the like” is unclear.  It’s unclear as to what is considered a “like” accessory part.
With regard to claim 18: The limitation “the region of the respective of the respective floor support” lacks sufficient antecedent basis.  Line 9, the limitation “the latter’ lacks sufficient antecedent basis.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (US 2016/0289955 A1).
With regard to claim 1: Schmitz et al. discloses  partition wall comprising a wall element (fig. 20e; par. 0042 and 0067), wherein the wall element comprises a multiplicity of tubular bodies (B), each having a cavity,  wherein the wall element (A) comprises spacer webs, wherein one of the spacer webs (C) is in each case disposed between neighbouring tubular bodies of multiplicity of tubular bodies (B) of the wall element (A) in such a manner that the tubular bodies (B) are aligned so as to be mutually parallel and mutually spaced apart disposed in a room (fig. 20e). 
The embodiment of fig. 20e of Schmitz et al. does not disclose a stand device and that the multiplicity of tubular bodies, each having the cavity, that are vertically aligned in the room.
However, Schmitz et al. discloses an alternative embodiment of a wall element (552) comprising a multiplicity of tubular bodies, each having a cavity and stand device (581) (figs. 12-15).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the wall element of fig. 20e of Schmitz et al. to include a stand device, wherein the multiplicity of tubular bodies, each having the cavity, that are vertically aligned in a room such as taught by the alternative embodiment of figs. 12-15 of Schmitz et al. in  order to provide a means of orienting and supporting the wall element in a vertical orientation.

    PNG
    media_image1.png
    367
    788
    media_image1.png
    Greyscale

Fig. 20e: Schmitz et al. (US 2016/0289955 A1).
With regard to claim 2: Schmitz et al. discloses that the tubular bodies (B) are configured as hollow profiles, wherein the hollow profiles have an internal cross section that is hexagonal, and an external cross section that is hexagonal (fig. 20e).
With regard to claim 3: Schmitz et al. discloses that the individual spacer webs (C) are each connected by opposite edges to the respective neighboring tubular bodies (B) (fig. 20e). 
With regard to claim 4: Schmitz et al. discloses that the wall element (A) comprises at least two layers, wherein a first layer (M) forms a front visible side of the wall element, and wherein a second layer (N) forms a rear visible side of the wall element (A), and wherein the layers (M, N) in the region of the spacer webs (C) bear on one another in a planar manner and are connected to one another in a planar manner (fig. 20e)
With regard to claim 5: As modified, Schmitz et al. discloses that the partition wall as the stand device (581) comprises at least two floor supports (horizontal cantilevered ends, 582 and 583), wherein each floor support comprises a foot (horizontal cantilevered end) and a holder (582 or 583), and wherein each holder (582 and 583) is connected to the wall element (figs. 13-15).
With regard to claim 6: As modified, Schmitz et al. discloses that the holder (582 and 583) of each floor support comprises a vertical stand (fig. 13).
With regard to claim 7: As modified, Schmitz et al. discloses that the vertical stands (582 and 583) are adapted to a cavity of one of the tubular bodies of the wall element in such a manner that the tubular body acquires an alignment of the vertical stand when the vertical stand is push-fitted into one of said tubular bodies (figs. 13-15).
With regard to claim 8: As modified, Schmitz et al. discloses the holder of the floor support comprises at least two vertical stands (582 and 583) that are aligned so as to be mutually parallel (figs. 13-15).
With regard to claim 9: As modified, Schmitz et al. discloses either at least two of the vertical stands (582 and 583) are adapted in such a manner to the cavities of the tubular bodies of the wall element that are connected to said vertical stands that each of the connected tubular bodies acquires an alignment of the push-fitted vertical stand (figs. 13-15)
With regard to claim 10: As modified, Schmitz et al.  at least one of the vertical stand comprises at least one coupling mechanism (582 or 583) (figs. 13-16).
With regard to claim 11: As modified, Schmitz et al. discloses  the vertical stand (rods, 582 or 583) is plug-fitted into the cavity of one of the tubular bodies (B) of the wall element, and wherein at least one of the coupling mechanisms (rod, 582 or 583)  of said vertical stand is disposed in the region of the cavity into which said vertical stand is plug-fitted, and wherein the tubular body into which the vertical stand is plug- fitted has at least one clearance which is aligned to one of the coupling mechanisms, the coupling mechanisms (rod, 582 or 583)  being accessible (via removable) from the outside by said clearance (figs. 13-15 and 20e).
With regard to claim 18: Schmitz et al. discloses that the partition wall comprises the wall element (A), and wherein the partition wall comprises the floor supports (horizontal cantilevered ends, 582 and 583) which each comprise at least one vertical stand (582 and 583)  which has a length which is greater than a height of the first partition wall in the region of the respective floor support, wherein the vertical stands (582 and 583)  are connected to the wall element in such a manner that the latter is held above the first wall element so as to correspond to an alignment of the vertical stands.
Schmitz et al. does not disclose the partition wall comprises a second wall element.
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the partition wall of Schmitz et al. to include a second wall element of like configuration to the first wall element in order to provide a partition wall that is configurable to cover a larger area.

Claim(s) 12-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (US 2016/0289955 A1) in view of Dean (GB 2 295 077 A).
With regard to claims 12 and 14: Schmitz et al. does not disclose that the partition wall comprises at least one add-on part, wherein each add-on part comprises at least one flange and by way of the latter, in particular so as to pass through one of the clearances of one of the tubular bodies of the wall element, is connected to one of the coupling mechanisms of one of the vertical stands.
However, Dean discloses a partition wall comprises at least one add-on part (3) supporting a furniture part (2), wherein each add-on part (3) comprises at least one flange and by way of the latter is connected to the partition wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the partition to comprise at least one add-on part supporting a furniture part, wherein each add-on part comprises at least one flange and by way of the latter is connected to the partition wall such as taught by Dean in order to provide a means of support adding and supporting accessories on the partition wall.
As modified, the at least one part is connected one of the coupling mechanisms of one of the vertical stands via the tubular bodies, at least indirectly, wherein the at least one part support at least one furniture part (shelf, 2).
With regard to claim 13: Schmitz et al. as modified by Dean discloses that the add-on part (3) is configured as an arm (3) (fig. 
With regard to claim 16: Schmitz et al. does not disclose the partition wall comprises at least one head , wherein the head comprises at least one anchor and one adapter, wherein the adapter is connected to the anchor or anchors, respectively, and wherein the anchor or anchors, respectively, either is/are plug-fittable from above into at least one of the cavities of the wall element.
However, Benjamin discloses the partition wall comprises at least one head (3), wherein the head (3) comprises at least one anchor (5) and one adapter (6), wherein the adapter (6) is connected to the anchor (5), respectively, and wherein the anchor or anchors, respectively, either is/are plug-fittable from above into at least one of the cavities of the wall element (fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the partition of Schmitz et al.  to comprise at least one head , wherein the head comprises at least one anchor and one adapter, wherein the adapter is connected to the anchor or anchors, respectively, and wherein the anchor or anchors, respectively, either is/are plug-fittable from above into at least one of the cavities of the wall element such as taught by Benjamin in order to provide a means of support adding and supporting accessories on the partition wall.
With regard to claim 17: Schmitz et al. as modified by Benjamin partition wall comprises accessory parts (2, shelf).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (US 2016/0289955 A1) in view of Benjamin (GB 346,792).
With regard to claim 15: Schmitz et al. discloses the spacer webs of the wall element are elastically deformable and in particular flexural about bending axes that run parallel with longitudinal axes of the tubular bodies.
However, Benjamin discloses a wall element comprising flexibly connected elements (pg. 1, lines 20-24 and 37-51; pg. 2, lines 24-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the partition wall of Schmitz et al. to be flexible such as taught by Benjamin in order to provide a partition wall that is easily manipulated to provide a desired configuration for aesthetics and/or ease of handling and transport.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to partition walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633